                Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 1 of 20

                                                                           r•      -r     ----~"          ._,.. .. ,.,   ,.~   ~•   ~
                                                      ...   ...   _.,_._..,..,.~        4''"   " ......" " " ' _ _ _ _                  --;,




                                                      u:.r::. :S:i.:I,Y                                                                 11
      Jason M. Drangel (JD 7204)                      J~ OCUNIE1 ff          i'
      jdrangel@ipcounselors.com
                                                      ELECTROI\!CALLY FlLE"0 i,,
      Ashly E. Sands (AS 7715)
      asands@ipcounselors.com
      Brieanne Scully (BS 3711)
      bscully@ipcounselors.com
      Danielle S. Yamali (DY 4228)
      dfutterman@ipcounselors.com
      EPSTEIN DRANGEL LLP
      60 East 42 nd Street, Suite 2520
      New York, NY 10165
      Telephone:      (212) 292-5390
      Facsimile:      (212) 292-5391
      Attorneys for Plaintiff
      WOW Virtual Reality, Inc.

                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK


       WOW VIRTUAL REALITY, INC.,                                               CIVIL ACTION No.
                                                                                  19-cv-5476 (CM)
('i    Plaintiff

       V.


       1737515714, et al.

       Defendants     .


                                                                                CIVIL ACTION No.
       WOW VIRTUAL REALITY, INC.,                                                19-cv-5478 (CM)

       Plaintiff

       v.                                                                                      [~~
                                                                  FINAL DEFAULT JUDGMENT
       MINERAL_SG, et al.                                             AND PERMANENT
                                                                     INJUNCTION ORDER
       Defendants
       Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 2 of 20



                                    GLOSSARY



Plaintiff or WOW   WOW Virtual Reality, Inc.                                 NIA

Defendants         1737515714, 2532, 3Y store, 7orange, AFY, Aika Fashion NIA
                   Top, aiqingchundan, aishangwangluo, akaxi, AnFeng
                   Electronic CO.,LTD, angelbabyone, anxinjisuanji, Aoker
                   store, Asia Blue Boutique, atex, aton, BAIHUALIHAI,
                   balkanabat, bangxianNZ, Bargain Market China, batao,
                   Bayern, Beauty Dove, Beauty Life 66, beautygirl, bestfeeling,
                   Best_Market, bigbangl 82, Bitery International Co.,Ltd,
                   bobovogue, bohelv0322, C C, fashion, celebmodelook,
                   Celebration,      changhongbin,       Chaok,       Chemsunny,
                   ChineseDama, chong502, ChorusLin, chuangkekeji, Cindy's
                   Store, codream, Cool Theater, Cooodeal, crafty-parrot,
                   d'vrvsvrbstttsr,          demi00 1,          diankuidianshang,
                   dongguansanquandianzishangwuyouxiangongsi, dream-mall,
                   dress 190, DY2, East of world, ele-fan, elegant goods, Emma's
                   Fafhion Store, eStore2014, fangfei Fashion Co.,Ltd, Fashion
                   foreign trade, Fashion gift shop 1, Fashion Life Street,
                   fenncocom, ferabc, firefox, Fishing cat Technology CO.,L TD,
                   FLYDWK, for children, Foxy Beauty International Limited,
                                                                                    V
                   Fragrant, FRKJ, fujuan5207, future.borg, GearDeal.Online,
                   GeorgeVStore, gooddaygood, Goodseller2016, Goodtimes
                   WeLike, good_bead88, gpp20160001, greatbuys-direct4u,
                   guangzhoupengnimaoyiyouxiangongsi, GZCBY, hangyi,
                   hanxiaona, Happy Shopping Gou, Happybuyer, HCDC,
                   hefangfang, Homesun, Hong-Y's Electronic commerce co.,
                   LTD, HongKong Oilhoe Technology Co., Limited,
                   hongmingdeed, hualuo, huangfeng51 l, Huydn.Inc, ikakon04,
                   Inherit, integrity first shop, ishoppinggo, Jeremy,
                   JewelryWatch,       jiajiadianzi,    jianfu,     jiaqingmaoyi,
                   jingjingmaoyi,jinxiutiancheng Trade Co., Ltd.,jjackon, JOJO
                   Jewelry, jp2oi3, Juanjuanxiliu, Juning, kevingao, Kevinst,
                   kingdom, KSRplayer Limited, kubitzi-uk, KWG SALE,
                   laidejihome, laocuige, laopwu, leechenn, legenddiva201 l,
                   Lemfo. Ltd., Inc, lianfen0 1666, liangxiaoyu, LifeALL,
                   LinPing Technology, Lisa covet, liuhubiao, liulonglongji,
                   liuqiang, lixiangdianzi, liyangsh, LLSTONE, Look and Look
                   shop, lootop, Lora jewelry, losangelesfashionoutlet, LTX-
                   SHOP, LU ZHUO JIAN, mahu, Marine Thing, MARRY,
                   Mars Mystery shop, memoryCHANRAO, Merit electronics
                   store, mineral_sg, Miss shen, miyikuajingdianshang, monkey
                   brother, Monko Moonmo, Mothca mov, mtandme MTZY,
                                                                                    V
Case 1:19-cv-05476-CM Document 50 FiJed 10/30/19 Page 3 of 20



          My Electronics World, My Sunshine99, mypersonal,
          MYTURN ELECTRONIC DIGITAL TECHNOLOGY
          LIMITED, Nanana, nanjingruixin, Needpower, NEW EAST
          STAR, NewQ Electronic Ltd.,CO, NEWWAY, nicejs,
          ningbobaimin, niwairen20161224, orangeshop, Pandaoo
          Electionics co.ltd, PentaQ, peter1688, Phy Jewelry store,
          piaopiao819, Poisons, PowerRider, profect2, professional
          Beauty shop, PTX, PWJ, qianbao, qianxiaojuan123, qifengda,
          qingmichuang, qiuxiaoling, qqbb123, Rainbow wallpaper,
          Rangaa, renfujun1664, Rius International, rongxiang,
          RUIJUE, ruledesign, Run it! Outdoor, runwaycity, rxdtop0l,
          samanthaadam1802, San, senkeyi, shengqikeji, Shenzhen
          Baolifeng Materials Co.,Ltd, Shenzhen CBP Technology
          Co.,Ltd, Shenzhen Donglian Commerce Co.,ltd, Shenzhen
          Eyes4U Technology Co.Ltd, ShenZhen Fashiontec
          Technology Co.,Ltd, Shenzhen GongTeng Technology Co.
          Ltd, Shenzhen Joyoo Technology Co., Ltd., Shenzhen
          Ringteam Technology Co., Ltd, Shenzhen Tdeelectronic
          Technology Co.,Ltd, ShenZhen V-ishare Co.ltd, Shenzhen
          WuY Technology Co. Ltd, ShenZhen xiaohuang trade
          Co.,L TD, Shenzhen Yi An Trade Co., Ltd, Shenzhen, one plus
          one Technology Co., Ltd., shenzheng xinguang technology
          co.,        LTD,          shenzhenkaihaomaoyiyouxiangongsi,
          shenzhenlixinlegoukej iyouxiangongsi,
          shenzhenshifutianquj iansij iamaoyishangxing,
          shenzhenshilexunmaoyishangxing,
          shenzhenshilieyankejiyouxiangongsi,
          shenzhenshishenghaikejiyouxiangongsi,
          shenzhenshisidongkejiyouxiangongsi,
          shenzhenshiwangkongzhikejigongsi,                    SheShine,
          shuangxiaofeijia, skytiankong, slt20170124, SNT store,
          solarstore, star007, strength, Sunbuy(HK), sunruyi888,
          sunshine little house, sunshinetree, Super Comepany, SW_He,
          SY STONE, taiyangnengdengjucheng, taolko, The voice of
          nature, Tomorrow Store, Top First, Top star fashion store,
          toyofmine_4, two raccoon, vdifjsddfbuy, Ville, Virtual
          Technology Electronic Technology Co., Ltd., vuelley,
          wangshuang321, WanTT, watchshop, watermelon, WEB-
          SHIP, WEILIJUN9612, WH776, WHQ, Wireless Bluetooth
          Products, WKS E-COMMERCE (HONG KONG)
          CO.,LIMITED, WSLOO, wuhanziqiankejiyouxiangongsi,
          wuj inting,     xiamen_ fang,     xiaoqianpeij ian,  xintstore,
          XueZhiLan, Yang Store 99, Yanyun trading Int'l, yebenli,
          yij iazhizhushu, yitengmaoyi, yiwuyazhedianzishangwu,
          yiyibaby,      yongyuanpingjia,      YOOTON,        YOUNAN,
          youxindao7005332, yuancuihua, yuelaiyuehh, yufnkk,


                                   ii
       Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 4 of 20



                 yuhuan, yunlidianshang, YZ SHOP, Z & W Co., Ltd., zada,
                 ZDD, zhanghaizhi 123456, zhangyaguoji, zhejiang Shoe Xiyo
                 Trading       Co.       Ltd,    zhongmin,       zonaii      and
                 zuanshishangchengkejishumayouxiangongsi
Defaulting       1737515714, 2532, 7orange, AFY, Aika Fashion Top, N/A
Defendants       aiqingchundan, aishangwangluo, akaxi, AnFeng Electronic
                 CO.,LTD, angelbabyone, anxinjisuanji, Aoker store, Asia
                 Blue Boutique, atex, aton, BAIHUALIHAI, balkanabat,
                 bangxianNZ, batao, Bayern, Beauty Dove, beautygirl,
                 bestfeeling, Best_Market, Bitery International Co.,Ltd,
                 bobovogue, bohelv0322, celebmodelook; Celebration,
                 changhongbin, Chemsunny, ChineseDama, chuangkekeji,
                 Cindy's      Store,    codream,     Cooodeal,     crafty-parrot,
                 d'vrvsvrbstttsr,          demi00 I,          diankuidianshang,
                 dongguansanquandianzishangwuyouxiangongsi, dream-mall,
                 dress 190, DY2, East of world, ele-fan, elegant goods, Emma's
                 Fafhion Store, eStore2014, fangfei Fashion Co.,Ltd, Fashion
                 foreign trade, Fashion gift shop I, Fashion Life Street,
                 fenncocom, firefox, Fishing cat Technology CO.,LTD,
                 FLYDWK, for children, Foxy Beauty International Limited,
                 Fragrant, FRKJ, fujuan5207, futme.borg, GearDeal.Online,
                 GeorgeVS tore, gooddaygood, Goodseller2016, Goodtimes
                 WeLike, good_bead88, gpp20160001, greatbuys-direct4u,
                 guangzhoupengnimaoyiyouxiangongsi, GZCB Y, hangyi,                 V
                 hanxiaona, Happy Shopping Gou, Happybuyer, HCDC,
                 hefangfang, Homesun, Hong-Y's Electronic commerce co.,
                 LTD, hongmingdeed, hualuo, huangfeng511, Huydn.Inc,
                 ikakon04, Inherit, integrity first shop, ishoppinggo, Jeremy,
                 jiajiadianzi, jianfu, jiaqingmaoyi, jingjingmaoyi, jjackon,
                 jp2oi3, Juanjuanxiliu, Juning, kingdom, KSRplayer Limited,
                 kubitzi-uk, KWG SALE, laidejihome, laocuige, laopwu,
                 leechenn, legenddiva201 l, Lemfo. Ltd., Inc, lianfen01666,
                 liangxiaoyu, LifeALL, LinPing Technology, Lisa covet,
                 liuhubiao, liuqiang, lixiangdianzi, liyangsh, LLSTONE, Look
                 and Look shop, lootop, Lora jewelry, losangelesfashionoutlet,
                 LTX-SHOP, LU ZHUO JIAN, mahu, Marine Thing,
                 MARRY, Mars Mystery shop, memoryCHANRAO, Merit
                 electronics store, miyikuajingdianshang, Moonmo, Mothca,
                 mov, mtandme, MT~Y, My Electronics World, My
                 Sunshine99, mypersonal, MYTURN ELEC1RONIC
                 DIGITAL          TECHNOLOGY            LIMITED,        Nanana,
                 nanjingruixin, NEW EAST STAR, NewQ Electronic Ltd.,CO,
                 mceJs, ningbobaimin, niwairen20161224, orangeshop,
                 Pandaoo Electionics co.ltd, PentaQ, Phy Jewelry store,
                 piaopiao819, Poisons, Power~ider, profect2, professional
                 Beautv shoo. PTX PWJ, qianbao, qianxiaoiuanl23, qifengda,
                                                                                    V
                                        iii
       Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 5 of 20



                 qingmichuang, qiuxiaoling, qqbb123, renfujun1664, Rius
                 International, rongxiang, RUIWE, ruledesign, Run it!
                 Outdoor, runwaycity, samanthaadaml 802, San, shengqikeji,
                 Shenzhen Baolifeng Materials Co.,Ltd, Shenzhen CBP
                 Technology Co.,Ltd, Shenzhen Donglian Commerce Co.,ltd,
                 Shenzhen Eyes4U Technology Co.Ltd, ShenZhen Fashiontec
                 Technology Co.,Ltd, Shenzhen GongTeng Technology Co.
                 Ltd, ShenZhen Tdeelectronic Technology Co.,Ltd, Shenzhen
                 V-ishare Co.ltd, Shenzhen xiaohuang trade Co.,LTD,
                 Shenzhen Yi An Trade Co., Ltd, Shenzhen, one plus one
                 Technology Co., Ltd., shenzheng xinguang technology co.,
                 LTD,                      shenzhenkaihaomaoyiyouxiangongsi,
                 shenzhenlixinlegoukej iyouxiangongsi,
                 shenzhenshifutianquj iansij iamaoyishangxing,
                 shenzhenshilexunmaoyishangxing,
                 shenzhenshilieyankej iyouxiangongsi,
                 shenzhenshishenghaikejiyouxiangongsi,
                 shenzhenshisidongkej iyouxiangongsi,
                 shenzhenshiwangkongzhikejigongsi,                       She Shine,
                 shuangxiaofeijia, skytiankong,         slt20170124, strength,
                 sunshine little house, Super Comepany, SW_He, SY STONE,
                 taiyangnengdengjucheng, taolko, The voice of nature,
                 Tomorrow Store, Top star fashion store, toyofmine_4, two
                 raccoon, vdifjsddfbuy, Ville, Virtual Technology Electronic
                 Technology Co., Ltd., vuelley, wangshuang321, WanTT,
                 watchshop, WEB-SHIP, WEILIJUN9612, WH776, WHQ,
                 Wireless           Bluetooth         Products,          WSLOO,
                 wuhanziqiankejiyouxiangongsi, wujinting, xiamen_fang,
                 xiaoqianpeijian, xintstore, XueZhiLan, Yang Store 99,
                 Yanyun trading Int'l, yebenli, yijiazhizhushu, yitengmaoyi,
                 yiwuyazhedianzishangwu,         yiyibaby,      yongyuanpingjia,
                 YOOTON, youxindao7005332, yuancuihua, yuelaiyuehh,
                 yufnkk, yuhuan, yunlidianshang, Z & W Co., Ltd., zada, ZDD,
                 zhanghaizhi123456, zhangyaguoji, zhejiang Shoe Xiyo
                 Trading       Co.      Ltd,     zhongmin,         zonaii        and
                 zuanshishangchengkej ishumayouxiangongsi
Wish             Wish.com, a San Francisco, California-based, online NIA
                 marketplace and e-commerce platform owned by
                 ContextLogic, Inc., a Delaware corporation ("ContextLogic"),
                 that allows manufacturers and other third-party merchants,
                 like Defendants, to advertise, distribute, offer for sale, sell and
                 ship their retail products, which, upon information and belief,
                 primarily originate from China, directly to consumers
                 worldwide and specifically to consumers residing in the U.S.,
                 including New York



                                         IV
          Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 6 of 20



Case I              WOW Virtual Reality, Inc. v. 1737515714, et al., Case No.
                    19-cv-5476
Case II             WOW Virtual Reality, Inc. v. mineral_sg, et al., Case No. 19-
                    cv-5478
Sealing Order       Order to Seal File entered on June 12, 2019                     Case I, Dkt. 1
                                                                                    Case II, Dkt. 1
Complaint           Plaintiff's Complaint filed on June 12, 2019                    Case I, Dkt. 8
                                                                                    Case II, Dkt. 7
Application         Plaintiffs ex parte application for: 1) a temporary restraining Case I, Dkts.
                    order; 2) order restraining Merchant Storefronts (as defined 12-16
                    infra) and Defendants' Assets (as defined infra) with the Case II, Dkts.
                    Financial Institutions (as defined infra); 3) order to show 11-15
                    cause why a preliminary injunction should not issue; 4) an
                    order authorizing alternative service by electronic means and
                    5) an order authorizing expedited discovery filed on June 12,
                    2019
ArnaizDec.          Declaration of Jessica Arnaiz in Support of Plaintiff's Case I, Dkt. 14
                    Application                                                     Case II, Dkt.
                                                                                    13
Hansen Dec.         Declaration of Christopher Hansen in Support of Plaintiff's Case I, Dkt. 15
                    Application                                                   Case II, Dkt.
                                                                                  14
Scully Dec,         Declaration of Brieanne Scully in Support of Plaintiff's Case I, Dkt. 16
                    Application                                                   Case II, Dkt.       V
                                                                                  15
TRO                 1) Temporary Restraining Order; 2) Order Restraining Case I, Dkt. 18
                    Merchant Storefronts and Defendants' Assets with the Case II, Dkt.
                    Financial Institutions; 3) Order to Show Cause Why a 16
                    Preliminary Injunction Should Not Issue; 4) Order
                    Authorizing Alternative Service by Electronfo Means and 5)
                    Order Authorizing Expedited Discovery entered on June 12,
                    2019
PI Show Cause       July 1, 2019 hearing to show cause why a preliminary NIA
Hearine:            injunction should not issue.
Pl Order            July 16, 2019 Preliminary Injunction Order                    Case I, Dkt. 17
                                                                                  Case II, Dkt.
                                                                                  17
User Account(s)     Any and all websites and any and all accounts with online NIA
                    marketplace platforms such as Wish, as well as any and all as
                    yet undiscovered accounts with additional online marketplace
                    platforms held by or associated with Defendants, their
                    respective officers, employees, agents, servants and all
                    persons in active concert or particip'ation with any of them



                                                                                                      V
                                             V
               Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 7 of 20



__ ,   Merchant            Any and all User Accounts through which Defendants, their NIA
       Storefronts         respective officers, employees, agents, servants and all
                           persons in active concert or participation with any of them
                           operate storefronts to manufacture, import, export, advertise,
                           market, promote, distribute, display, offer for sale, sell and/or
                           otherwise deal in products, including Counterfeit Products,
                           which are held by or associated with Defendants, their
                           respective officers, employees, agents, servants and all
                           persons in active concert or participation with any of them
       WOW VR              WOW introduced its own virtual reality headsets, which are sold   NIA
       Products            under the VR BOX brand, in November 2015 through its
                           predecessor in interest, Amaze Pictures, Inc. WOW VR
                           Products feature a sliding front-face panel, which provides for
                           quick access to the camera when a consumer is using an
                           augmented reality application, and feature a customizable focus
                           adjustment system that has separate settings for each eye
       WOW VR Mark         U.S. Trademark Registration No. 5,021,219 for "VR BOX"            NIA
                           for goods in Classes 9 and 28
       Counterfeit         Products bearing or used in connection with the WOW VR            NIA
       Products            Mark, and/or products in packaging and/or containing labels
                           and/or hang tags bearing the WOW VR Mark, and/or bearing
                           or used in connection with marks that are confusingly similar
                           to the WOW VR Mark and/or products that are identical or
                           confusingly similar to the WOW VR Products
       Defendants'         Any and all money, securities or other property or assets of      NIA
       Assets              Defendants (whether said assets are located in the U.S. or
                           abroad)
       Defendants'         Any and all financial accounts associated with or utilized by     NIA
       Financial           any Defendants or any Defendants' User Accounts or
       Accounts            Merchant Storefront(s) (whether said account is located in the
                           U.S. or abroad)
       Financial           Any banks, financial institutions, credit card companies and      NIA
       Institutions        payment processing agencies, such as ContextLogic, PayPal
                           Inc. ("PayPal"), Payoneer Inc. ("Payoneer"), PingPong Global
                           Solutions, Inc. ("PingPong") and other companies or agencies
                           that engage in the processing or transfer of money and/or real
                           or personal property of Defendants
       Third Party         Online marketplace platforms, including, without limitation,      NIA
       Service Providers   those owned and operated, directly or indirectly, by
                           ContextLogic, such as Wish, as well as any and all as yet
                           undiscovered online marketplace platforms and/or entities
                           through which Defendants, their respective officers,
                           employees, agents, servants and all persons in active concert
                           or participation with any of them manufacture, import, export,
                           advertise, market, promote, distribute, offer for sale, sell


                                                    VI
        Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 8 of 20



                     and/or otherwise deal in Counterfeit Products which are
                     hereinafter identified as a result of any order entered in this
                     action, or otherwise
Defendants'          Defendants' Assets from Defendants' Financial Accounts that NIA
Frozen Assets        were and/or are attached and frozen or restrained pursuant to
                     the TRO and/or PI Order, or which are attached and frozen or
                     restrained pursuant to any future order entered by the Court in
                     this Action
Plaintiff's Motion   Plaintiff's Motion for Default Judgment and a Permanent TBD
for Default          Injunction Against Defaulting Defendants filed on October 30,
Jude:ment            2019
Scully Aff.          Affidavit by Brieanne Scully in Support of Plaintiff's Motion TBD
                     for Default Judgment
Wish Discovery       The supplemental report identifying Defendants' Infringing NIA
                     Product Id, Merchant Id, Merchant Real Person Name, Email
                     Address, Physical Address, Product Lifetime Units Sold and
                     Product Lifetime GMV, provided by counsel for
                     ContextLogic to Plaintiffs counsel pursuant to the expedited
                     discovery ordered in both the TRO and PI Order




                                                                                         V




                                                                                         V
                                            vii
                 Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 9 of 20



              This matter comes before the Court by motion filed by Plaintiff for the entry of final

      judgment and. permanent injunction by default against Defaulting Defendants for Defaulting

      Defendants' trademark infringement, trademark counterfeiting, false designation of origin, passing

      off and unfair competition and related state and common law claims arising out of Defaulting

      Defendants' unauthorized use of Plaintiff's WOW VR Mark, without limitation, in their

      manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying

      or offering for sale and/or selling and/or sale of Counterfeit Products. 1

              The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

      in support of Plaintiff's Motion for Default Judgment and a Permanent Injunction Against

      Defaulting Defendants, the Certificates of Service of the Summonses and Complaints, the

      Certificates of the Clerk of the Court stating that no answer has been filed in the instant actions,

      and upon all other pleadings and papers on file in these actions, it is hereby ORDERED,

      ADJUDGED AND DECREED as follows:

                                      I.    Defaulting Defendants' Liability

      1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

          Defendants in the Complaint;

                                              II.    Damages Awards

      1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

          both the compensatory and punitive purposes of the Lanham Act's prohibitions on willful

          infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

          award requested in its Memorandum of Law in Support of its Motion for Default Judgment,

          the Court finds such an award to be reasonable and Plaintiff is awarded statutory damages


      1Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
      defined in the Glossary.
·-.
     Case l:19-cv-05476-CM Document 50 Filed 10/30/19 Page 10 of 20



against each of the Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c) of the

Lanham Act as follows ("Defaulting Defendants' Individual Damages Award"), plus post-

judgment interest, for a totat of Fifteen Million Two Hundred Fifty Thousand Dollars

($15,250,000.00), as follows:

       a. an award of $50,000.00 in statutory damages against the following two hundred

           forty-one (241) Defaulting Defendants, totaling $12,050,000.00: 1737515714,

           AFY, aishangwangluo, akaxi, Anxinjisuanji, Asia Blue Boutique, bangxianNZ,

           Batao, Bayern, Beauty Dove, Beautygirl, Best_Market, bobovogue, bohelv0322,

           celebmodelook, changhongbin, Chaok, Chemsunny, ChineseDama, chuangkekeji,

           Cindy's               Store,               crafty-parrot,              demi00l,

           dongguansanquandianzishangwuyouxiangongsi, dressl90, DY2, East of world,

           Emma's Fafhion Store, fangfei Fashion Co.,Ltd, Fashion gift shop 1, Fashion Life
                                                                                               V
           Street, fenncocom, firefox, Fishing cat Technology CO.,LTD, FLYDWK, Fragrant,

           FRIO, fujuan5207, future.borg, good_bead88, Goodseller2016, gpp20160001,

           GZCBY, hangyi, hanxiaona, Happybuyer, HCDC, Homesun, hongmingdeed,

           huangfeng51 l, Huydn.Inc, ikakon04, Inherit, ishoppinggo, jiajiadianzi, jianfu,

           jiaqingmaoyi, jp2oi3, Juanjuanxiliu, kubitzi-uk, laidejihome, laocuige, leechenn,

           legenddiva201l, liangxiaoyu, LifeALL, LinPing Technology, Lisa covet,

           liuhubiao, Liuqiang, Look and Look shop, Lora jewelry, losangelesfashionoutlet,

           LTX-SHOP, LU ZHUO nAN, Mahu, MARRY, Mars Mystery shop,

           memoryCHANRAO, Merit electronics store, miyikuajingdianshang, Moonmo,

           Mothca, Mtandme, MTZY, My Electronics World, My Sunshine99, MYTURN

           ELECTRONIC DIGITAL TECHNOLOGY LIMITED, Nanana, nanjingruixin,

                                                                                               V
                                           2
         Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 11 of 20



. __,,       NRW EAST STAR, NewQ Electronic Ltd.,CO, ningbobaimin, Phy Jewelry store,

             piaopiao819, ,profect2, professional Beauty shop, PTX, PWJ, qianbao,

             qianxiaojuan123, qifengda, qingmichuang, qiuxiaoling, qqbbl23, renfujunl664,

             Rius International, rongxiang, ruledesign, runwaycity, samanthaadam1802, San,

             shengqikeji, Shenzhen Baolifeng Materials Co.,Ltd,                  Shenzhen Donglian

             Commerce Co.,ltd, Shenzhen Eyes4U Technology Co.Ltd, ShenZhen Fashiontec

             Technology Co.,Ltd, Shenzhen GongTeng Technology Co. Ltd, ShenZhen

             Tdeelectronic Technology Co.,Ltd, ShenZhen V-ishare Co.ltd, ShenZhen

             xiaohuang trade        Co.,LTD,      shenzheng     xinguang    technology co.,    LTD,

             shenzhenkaihaomaoyiyouxiangongsi,                 shenzhenlixinlegoukej iyouxiangongsi,

             shenzhenshilexunmaoyishangxing,               shenzhenshishenghaikejiyouxiangongsi,

             shenzhenshisidongkejiyouxiangongsi,                 shenzhenshiwangkongzhikejigongsi,

             SheShine,        sunshine   little   house,       Super   Comepany,      SY    STONE,

             Taiyangnengdengjucheng, taolko, The voice of nature, Tomorrow Store, Top star

             fashion store, toyofmine_4, two raccoon, Ville, wangshuang321, WanTT,

             watchshop, WEB-SHIP, WEILIJUN9612, WHQ, Wireless Bluetooth Products,

             WSLOO, wuhanziqiankejiyouxiangongsi, Wujinting, xiaoqianpeijian, Yang Store

             99, Yanyun trading Int'I, Yebenli, yijiazhizhushu, yiwuyazhedianzishangwu,

             yiyibaby, youxindao7005332, yuancuihua, zada, ZDD, zhanghaizhi123456,

             zhejiang Shoe Xiyo Trading Co. Ltd, Zonaii, ?orange, Aika Fashion Top, Aoker

             store,   aton,     BAIHUALIHAI,          Bitery     International   Co.,Ltd,   Codream,

             d'vrvsvrbstttsr, eStore2014, Foxy Beauty International Limited, GearDeal.Online,

             Goodtimes WeLike, greatbuys-direct4u, Happy Shopping Gou, Hong-Y's



                                                  3
Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 12 of 20



    Electronic commerce co., LTD, hualuo, jingjingmaoyi, KWG SALE, laopwu,

    Lemfo. Ltd., Inc, Marine Thing, Mypersonal, orangeshop, PentaQ, Poisons,

    Shenzhen Yi An Trade Co., Ltd, Shenzhen, one plus one Technology Co.; Ltd.,

    Shenzhenshifutianqujiansijiamaoyishangxing,

    shenzhenshilieyankejiyouxiangongsi,      Skytiankong,     slt20170124,   Strength,

    £W_He, Vdifjsddfbuy, WH776, xiamen_fang, yufnkk, yuhuan, Z & W Co., Ltd.,

    zhongmin, zuanshishangchengkej ishumayouxiangongsi, angelbabyone, Fashion

    foreign trade, jjackon, PowerRider, Run it! Outdoor, XueZhiLan, Jeremy, Juning,

    Lixiangdianzi, liyangsh, Nicejsf kingdom, lianfen01666, Panqaoo Electionics

    co.ltd,   yuelaiyuehh,   zhangyaguoji,   Shenzhen   CBP Technology           Co.,Ltd,

    yongyuanpingjia, LLSTONE, yitengmaoyi, KSRplayer Limited, 2532, vuelley,

    RUIJUE, shuangxiaofeijia, integrity first shop, YOOTON, yunlidianshang,
                                                                                            V
    hefangfang, dream-mall, aiqingchundan, mov, ele-fan, elegant goods, for children

    and xintstore;

 b. an award of $75,000.00 in statutory damages against the following three (3)

    Defaulting Defendants, totaling $225,000.00: lootop, bestfeeling and atex;

 c. an award of $100,000.00 in statutory damages against the following one (I)

    Defaulting Defendant, totaling $100,000.00: balkanabat;

 d. an award of $125,000.00 in statutory damages against the following one (1)

    Defaulting Defendant, totaling $125,000.00: niwairen20161224;

 e. an award of $150,000.00 in statutory damages against the following two (2)

    Defaulting Defendants, totaling $300,000.00: WKS E-COMMERCE (HONG

    KONG) CO.,LIMITED and diankuidianshang;

                                                                                            V
                                     4
           Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 13 of 20



             f.   an award of $200,000.00 in statutory damages against the following one (1)

                  Defaulting Defendant, totaling $200,000.00: AnFeng Electronic CO.,L TD;

             g. an award of $250,000.00 in statutory damages against the following four (4)

                  Defaulting Defendants, totaling $1,000,000.00: Virtual Technology Electronic

                  Technology Co., Ltd., Cooodeal, gooddaygood and GeorgeVStore;

             h. an award of $500,000.00 in statutory damages against the following one (1)

                  Defaulting                 Defendant,           totaling              $500,000.00:

                  guangzhoupengnimaoyiyouxiangongsi;

             1.   an award of $750,000.00 in .statutory damages against the following one (1)

                  Defaulting Defendant, totaling $750,000.00: Celebration;


                                      III.    Permanent Injunction

~   1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants,

      their respective officers, agents, servants, employees, successors and assigns and all persons

      acting in concert with or under the direction of Defaulting Defendants (regardless of whether

      located in the United States or abroad), who receive actual notice of this Order are permanently

      enjoined and restrained from:

         A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

             displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

             or any other products bearing the WOW VR Mark and/or marks that are confusingly

             similar to, identical to and constitute a counterfeiting and/or infringement of the WOW

             VRMark;

         B. directly or indirectly infringing in any manner Plaintiffs WOW VR Mark;




                                                     5
 Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 14 of 20



C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs WOW

   VR Mark to identify any goods or services not authorized by Plaintiff;

D. using Plaintifr s WOW VR Mark or any other marks that are confusingly similar to the

   WOW VR Mark on or in connection with the manufacturing, importing, exporting,

   advertising, marketing, promoting, distributing, displaying, offering for sale, selling

   and/or otherwise dealing in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,
                                                                                                V
   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants' commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i.   Defaulting Defendants' User Accounts and/or Merchant Storefronts;

       ii. Defaulting Defendants' Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

            distribution, display, offering for sale and/or sale of Counterfeit Products by

            Defaulting Defendants and by· their respective officers, employees, agents,

            servants and all persons in active concert or participation with any of them; and

                                                                                                V
                                          6
               Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 15 of 20



             G. effecting assignments or transfers, forming new entities or associations, or creating

                  and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

                  means of jmportation, exportation, advertising, marketing, promotion, distribution,

                  display, offering for sale and/or sale of Counterfeit Products for the purposes of

                  circumventing or otherwise avoiding the prohibitions set forth in this Order.

      2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

           must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

           packaging, labels, tags, advertising and promotional materials and any other materials in the

           possession, custody or control of Defaulting Defendants that infringe Plaintiffs WOW VR

           Mark or bear any marks that are confusingly similar to the WOW VR Mark pursuant to 15

           u.s.c. § 1118;
r"I   3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

           Providers and Financial Institutions are permanently enjoined and restrained from:

             A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

                  any of the Defaulting Defendants' Frozen Assets from or to Defaulting Defendants'

                  Financial Accounts until further ordered by this Court;

             B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

                  disposing of and/or dealing with any computer files, data, business records, documents

                  or any other records or evidence relating to Defaulting Defendants' Frozen Assets and

                  Defaulting Defendants' Financial Accounts;

             C.    knowingly instructing, aiding or abetting any other person or business entity in

                   engaging in any of the activities referred to in subparagraphs III(l)(A) through III(2)

                   and III(3)(A) through III(3)(B) above through III(4)(A) below.



                                                       7
          Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 16 of 20



4)    IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

        A. providing services to Defaulting Defendants and Defaulting Defendants' User

            Accounts and Merchant Storefronts, including, without limitation, continued operation

            of Defaulting Defendants' User Accounts and Merchant Storefronts; and

        B. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(l )(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) above.

                  IV.    Post-Judgment Asset Transfer and Asset Freeze Order

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

     64 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of New

     York State's Civil Practice Law and this Court's inherent equitable powers to issue remedies
                                                                                                           V
     ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

     enforcing this Order, Defaulting Defendants' Frozen Assets from Defaulting Defendants'

     Frozen Accounts, are, to the extent that a given Defaulting Defendant's Frozen Assets equal

     Defaulting Defendants' Individual Damages Award, hereby released and transferred to

     Plaintiff as full satisfaction of Defaulting Defendants' Individual Damages Award for that

     Defaulting Defendant, and those Defaulting Defendant's Frozen Assets shall be transferred by

     the Financial Institutions to Plaintiff through Plaintiff's counsel within twenty (20) business

     days following the service of this Order, and upon receipt by Plaintiff's counsel of such

     Defaulting Defendanf s Frozen Assets in full satisfaction of Defaulting Defendants' Individual

     Damages Award, the Financial Institution(s) holding that Defaulting Defendant's Frozen

     Assets and Defaulting Defendants' Frozen Accounts may unfreeze that Defaulting Defendant's

                                                                                                           u
                                                   8
                Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 17 of 20




. _,,     Frozen Assets and Defaulting Defendant's Frozen Accounts. To the extent that a Defaulting

          Defendant's Frozen Assets are less than Defaulting Defendants' Individual Damages Award,

          that Defaulting Defendant's Frozen Assets are hereby released and transferred to Plaintiff as

          partial satisfaction of Defaulting Defendants' Individual Damages Award for that Defaulting

          Defendant and those Defaulting Defendant's Frozen Assets shall be transferred by the

          Financial Institutions to Plaintiff through Plaintiff's counsel within twenty (20) business days

          following the service of this Order, and

        2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

          64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

          New York State's Civil Practice Law and Rules and this Court's inherent equitable powers to

           issue remedies ancillary to its authority to provide final relief, and given the difficulties

          Plaintiff would have enforcing this Order, the Court also hereby grants Plaintiff's request for

          a post-judgment restraining order continuing the attachment of each Defaulting Defendant's

          Frozen Assets until Plaintiff has recovered the full payment of Defaulting Defendants'

          Individual Damages A ward owed to it by that Defaulting Defendant under this Order, or until

          further order of this Court; and

        3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

          64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

          New York State's Civil Practice Law and Rules and this Court's inherent equitable powers to

          issue remedies ancillary to its authority to provide final relief, and given the difficulties

          Plaintiff would have enforcing this Order, until Plaintiff has recovered the full payment of

          Defaulting Defendants' Individual Damages Award owed to them by any Defaulting

          Defendant under this Order, in the event that Plaintiff discovers new and/or additional


'   -
                                                       9
     Case 1: 19-cv-05476-CM Document 50 Filed 10/30/19 Page 18 of 20



Defaulting Defendants' Assets (whether said assets are located in the U.S. or abroad) and/or

Defaulting Defendants' Financial Accounts (whether said account is located in the U.S. or

abroad) ("Defaulting Defendants' Additional Assets" and "Defaulting Defendants' Additional

Financial Accounts," respectively), Plaintiff shall have the ongoing authority to serve this

Order on any Financial Institutions controlling or otherwise holding such Defaulting

Defendants' Additional Assets and/or Defaulting Defendants' Additional Financial Accounts

("Financial Institutions Holding Defaulting Defendants' Additional Assets and/or Financial

Accounts");

   A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants'

       Additional Assets and/or Financial Accounts shall immediately locate Defaulting

       Defendants' Additional Financial Accounts, attach and restrain such Defaulting

       Defendants' Additional Assets in Defaulting Defendants' Additional Financial
                                                                                                   V
       Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

   B. After twenty (20) business days following the service of this Order on Financial

       Institutions Holding Defaulting Defendants' Additional Assets and/or Financial

       Accounts, Financial Institutions Holding Defaulting Defendants' Additional Assets

       and/or Financial Accounts shall transfer all of Defaulting Defendants' Additional

       Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants'. Individual

       Damages Award, unless Defaulting Defendant has filed with this Court and served

       upon Plaintiff's counsel a request that such Defaulting Defendants' Additional Assets

       be exempted from this Order.




                                                                                                   V
                                            10
        Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 19 of 20



        V.        Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

   Defendants, Financial Institutions and Third Party Service Providers through the pendency of

   this action.

                                   VI.   Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiffs counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants'

   Frozen Assets, Defaulting Defendants' Additional Assets and/or Defaulting Defendants'

   Additional Financial Accounts;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

3) The Court releases both of the Twelve Thousand Five Hundred U.S. Dollar ($12,500.00)

   security bonds, for a total of Twenty-Five Thousand U.S. Dollars ($25,000.00), that Plaintiff

   submitted in connection with these actions to counsel for Plaintiff, Epstein Drangel, LLP, 60

   East 42nd Street, Suite 2520, New York, NY 10165; and

4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.




                                               11
     Case 1:19-cv-05476-CM Document 50 Filed 10/30/19 Page 20 of 20




so ORDERED.       ~         /   A




SIGNEDtb-l6._dayof~___,'-----II----'1 9 , a t ~ ) J t




                                {!,t,;i   HON. COLLEEN MCMAHON
                                          UNITED STATES DISTRICT JUDGE




                                                                         V




                                                                         V
                                    12
